Citation Nr: 1041062	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  06-37 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorder.

2.  Entitlement to service connection for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1985 to September 
1989.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which 
denied the Veteran's claims for service connection for a low back 
strain and for bilateral knee pain.  


FINDINGS OF FACT

1.  There is no competent or credible evidence that any claimed 
bilateral knee disorder is the result of, or otherwise connected 
to, the Veteran's military service.

2.  There is competent evidence that the Veteran currently 
experiences low back strain.

3.  There is no competent or credible evidence of a connection 
between the Veteran's military service and his current low back 
strain, nor is there competent or credible evidence of a history 
of continuity of symptomatology of a low back disorder during or 
after the Veteran's service.


CONCLUSIONS OF LAW

1.  A claimed bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.  Low back strain was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letter from the agency 
of original jurisdiction (AOJ) to the Veteran dated in August 
2005.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his service connection claims; (2) informing him 
about the information and evidence VA would seek to provide; and 
(3) informing him about the information and evidence that he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the October 2006 and January 2007 letters from the 
AOJ advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) 
(Dingess).  Thus, the Veteran has received all required notice in 
this case, such that there is no error in the content of his VCAA 
notice.  

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice under 
the standards articulated by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess prior to initially 
adjudicating his claims in October 2005, the preferred sequence.  
But in Pelegrini II, the Court clarified that in these situations 
VA does not have to vitiate that initial decision and start the 
whole adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure that the Veteran receives (or 
since has received) content-complying VCAA notice, followed by 
readjudication of his claims, such that the intended purpose of 
the notice is not frustrated and he is still provided proper 
due process.  Id. at 120.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claims.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The AOJ provided additional Dingess notice in October 2006 and 
January 2007; however, the AOJ failed to cure the timing of its 
notice by issuing a subsequent decision.  In the case of timing 
error, the Court has held that the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication and render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  
Here, the Veteran did not submit any additional pertinent 
evidence in response to the Dingess notice letters.  Therefore, 
the absence of a subsequent readjudication decision after these 
notices is not prejudicial because the result of such a 
readjudication on the exact same evidence and law previously 
considered would be no different than the previous adjudication.  
Medrano, 21 Vet. App. at 173.  Therefore, considering that the 
Veteran has not submitted additional pertinent evidence after 
receiving the Dingess notice letters, the Board concludes that a 
remand for readjudication is not required.  Regardless, since 
service connection is being denied, no disability rating or 
effective date will be assigned on this basis, so not providing 
additional notice concerning these downstream elements of the 
claims is moot and, at worst harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Finally, the Veteran has 
never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing, or any other aspect, of his VCAA notice.  See Shinseki v. 
Sanders / Simmons, 129 S. Ct. 1696 (2009). 

In addition to notification, VA is required to assist the Veteran 
in finding evidence to support his claim.  See 38 U.S.C.A. § 
5103A.  The AOJ secured the Veteran's complete service treatment 
records (STRs) provided by the National Personnel Records Center 
in August 2004, and private medical evidence as identified by the 
Veteran, obtained by the AOJ in July 2005.  The Veteran has 
submitted personal statements.  The Veteran has not provided 
authorization for VA to obtain any additional private medical 
records, nor has he indicated that such records exist.  
Therefore, the Board concludes that the duty to assist the 
Veteran in gathering information to advance his claims has been 
met.

In the September 2010 Informal Brief of Appellant in Appealed 
Case (Brief), the Veteran's representative argues that the 
Veteran's claims should be returned to the AOJ for a VA medical 
examination to address the etiology of his current conditions.  
While the Board acknowledges that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claims, the evidence of record does 
not show that such an examination is necessary to resolve the 
Veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. at 82, in 
a disability compensation (service connection) claim, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  

Regarding the Veteran's alleged bilateral knee condition, the 
Veteran has not shown, and the record does not reveal, that the 
Veteran's knees have been diagnosed with a current condition 
which may be considered for service connection.  Furthermore, 
even presuming that the Veteran has shown competent and credible 
evidence of a current disorder, the Veteran's statements 
regarding a history of pain which he alleges connects his current 
back and knee pain to his service have been found not to be 
credible.  Finally, the medical evidence of record, where it 
addresses the etiology of his current conditions, indicates that 
the Veteran's current problems are not related to his service.  
As such, the Board finds no basis for a VA examination or medical 
opinion to be obtained.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. 
App. 518 (1996).  

Analysis - Service Connection for Bilateral Knee Pain and Lumbar 
Strain

The Veteran's claims of service connection for bilateral knee 
disorder and lumbar strain present similar issues of law and 
fact, and will therefore be addressed together in the following 
analysis.

The Veteran has claimed that he currently experiences current 
back and bilateral knee problems due to his military service.  
The Veteran has not alleged that these began as a result of any 
specific event or at any specific time, in fact, he has indicated 
that he is not sure what caused these problems at first or when 
they first began.  See the Veteran's November 2006 substantive 
appeal (VA Form 9).  However, the Veteran has pointed to an 
incident during service when he fell down at the NOPF (Naval 
Ocean Processing Facility) in Virginia Beach, Virginia, which may 
be connected to his current conditions.  Id.  

As mentioned above, the first and perhaps most fundamental 
requirement for any service-connection claim is proof the Veteran 
currently has the claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  

In regards to his claim for a condition identified as bilateral 
knee pain, at the Veteran's behest, the AOJ has obtained private 
treatment records from Doctor's Care of Knoxville, Tennessee, 
which date from January 2001 to August 2005.  These records show 
general ongoing treatment of knee pain and tenderness, and 
indicate that the Veteran was experiencing swelling in his right 
knee in January 2001.  However, in March 2005, subsequent to a 
motor vehicle accident, the Veteran was provided with an x-ray of 
his knees which found them to be WNL (within normal limits).  A 
later x-ray of both knees was conducted in June 2005, and also 
found the Veteran's knees to be normal.  After a second motor 
vehicle accident after which the Veteran reported left knee pain, 
an August 2005 private treatment record indicated that there was 
no swelling.  

As such, while the Veteran has an extensive recent history of 
complaints of pain in his knees, the Board concludes that the 
Veteran is not competent to diagnose himself with a current left 
knee disorder.  See Layno; 38 C.F.R. § 3.159(a)(1).  Furthermore, 
pain, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted, although pain may be 
utilized as evidence of a subsequently confirmed diagnosis.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In 
this case, there is no evidence of a competent diagnosis related 
to any current condition affecting the Veteran's knees.  
Furthermore, the evidence obtained from Doctor's Care indicates 
that his knees have been found to be normal after two x-ray 
examinations, despite a single record indicating some swelling in 
his right knee in January 2001.  As such, the Board concludes 
that the competent medical evidence of record shows that the 
Veteran does not currently experience any bilateral knee disorder 
which may be connected to his service.  

However, the Federal Circuit has indicated in Davidson that it 
has rejected the view that competent medical evidence is always 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Davidson v. Shinseki, 581 F.3d at 1316.  As such, the Veteran is 
competent to provide evidence of the symptoms of a bilateral knee 
disorder, even if the medical evidence does not show that the 
Veteran currently experiences such a condition.  See Layno; 
38 C.F.R. § 3.159(a)(2).  Therefore, assuming for the purposes of 
this decision, arguendo, that the Veteran had provided competent 
and credible evidence that he experiences a current bilateral 
knee disorder for VA purposes, the Board will also address the 
evidence of a connection between the Veteran's reports of knee 
pain and his military service in the following analysis.

Regarding the Veteran's complaints of lumbar strain, the private 
treatment records from Doctor's Care also show a history of 
complaints of back pain dating from October 2003.  However, the 
Veteran was provided with x-rays in November 2004 and March 2005, 
both of which found the Veteran's spine to be normal.  However, 
in August 2005, the Veteran was diagnosed with low back strain.  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting 
that the requirement of a current disability is satisfied when 
the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim).  In short, the August 2005 diagnosis 
of low back strain provides evidence of a condition which may be 
service connected.  

Consequently, the determinative issue is whether the Veteran's 
low back strain, and a presumed bilateral knee condition related 
to his complaints of knee pain, may be somehow attributable to 
the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  It is in this critical respect the Veteran's claims 
fail.

"A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) see, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Veteran has 
indicated that he began to experience low back pain and knee pain 
during his service.  Specifically, he has argued that his current 
low back and knee pain began during service, and that this shows 
a history of such disorders dating from his service.  See the 
Veteran's November 2006 VA Form 9.  The Veteran's representative 
has also indicated that these statements indicate a history of 
pain and self-treatment for these disorders beginning during the 
Veteran's military service.  See the Veteran's representative's 
statement of December 2006 (VA Form 646), and the September 2010 
Brief.  The Veteran is competent to provide evidence of symptoms 
later diagnosed by a medical examiner.  See Layno, at 469; see 
also 38 C.F.R. § 3.159(a)(2).  As such, the Veteran is competent 
to state that he has had a history of recurrent low back pain and 
bilateral knee pain during and after his military service 
consistent with his later private treatment for these conditions.

The Veteran's STRs document some treatment for the Veteran's left 
knee in November 1986 for a fall off a chair, and for "acute 
onset" low back pain while running April 1988.  As such, there 
is evidence of relevant treatment during the Veteran's service 
and to this extent the Veteran's claims are supported.  However, 
in a subsequent questionnaire dated in December 1988, the Veteran 
denied experiencing painful joints.  Furthermore, at an 
examination conducted in July 1989, the examiner concluded that 
the Veteran's spine and lower extremities were normal.  A history 
provided by the Veteran at this time indicates some swollen or 
painful joints as well as back pain, but this is indicated as 
being due to a vaccine.  Here, the Veteran's lay assertions 
regarding the in-service continuity of his low back and knee are 
inconsistent with the objective findings of the military examiner 
and the Veteran's own reported history at the time of his July 
1989 examination.  The Veteran has indicated that he self-
medicated, and did not always seek treatment during his service 
because of pressure to "get back to work."  See the Veteran's 
November 2006 VA Form 9, and VA Form 646 of December 2006.  
However, this statement by the Veteran does not explain why he 
would have denied experiencing the conditions which he now 
alleges when such information was requested.  In this regard, lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value.  These 
records were generated with a view towards ascertaining the 
appellant's then-state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
reported history).  Therefore, overall, the Veteran's STRs, as a 
whole, provide evidence against a finding of a chronic residual 
low back or a chronic knee disorder in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.  

In addition, post-service, the evidence as a whole does not 
establish continuity of symptomatology of a low back disorder 
since service.  38 C.F.R. § 3.303(b).  In making this 
determination, the Board acknowledges the Veteran's assertions 
regarding continuous low back and knee pain since service.  See 
the Veteran's October 2005 statement, and November 2006 VA Form 
9.  The Veteran has indicated that he did not report this 
immediately after service because he has had "limited access to 
healthcare since [he] got out of the military."  See the 
Veteran's November 2006 VA Form 9.  The Board acknowledges the 
Veteran is competent to report low back and knee pain after 
service.  Layno, 6 Vet. App. at 469; see also 
38 C.F.R.§ 3.159(a)(2).  In such an instance, the Veteran's 
credibility affects the weight to be given to his testimony, and 
it is the Board's responsibility to determine the appropriate 
weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and probative 
value of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any such 
evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The 
competence of evidence, the Court has held, is a legal concept, 
which is useful in determining whether testimony may be heard and 
considered by the trier of fact, while the credibility of such 
evidence is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker, 10 Vet. App. at 74.  See also Layno, supra.  

When weighing lay evidence such as this, the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  Personal interest 
may affect the credibility of the evidence.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence it finds persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Caluza, 7 Vet. App. at 506.  

In this case, the Veteran's statements regarding his history are 
not inherently credible, and are also contradicted by the weight 
of the probative medical evidence of record.  The Veteran has 
indicated that his disorders began in service; however, he has 
not provided any date or causative incident.  In fact, he has 
indicated that he is not able to do so.  See the Veteran's 
November 2006 VA Form 9.  The Veteran's statements, even when he 
has been directed to provide more information, have been 
incredibly vague and have not provided any level of detail 
regarding his contentions.  See the Veteran's July 2005 claim 
(indicating that the Veteran's disorders began in 1985 and were 
treated from 1985 to 1989), the Veteran's October 2005 statement 
(indicating that his knees and back began bothering during 
service, but he only had "really bad problems" after service).  
The Veteran's vagueness and inability to articulate any 
comprehensive history regarding his symptoms or disabilities 
reduces the credibility of his statements.  The duty to assist is 
not a one-way street; a claimant cannot remain passive when he 
has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996) (VA has duty to assist the Veteran, not a duty to 
prove his claim while the Veteran remains passive); accord Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the 
contradictory and self-interested nature of the Veteran's 
statements undercuts the credibility of his statements.

In addition, and critically in terms of the Veteran's current 
claims, the Veteran's statements are directly contradicted by the 
medical evidence of record.  If he was experiencing a low back or 
knee problems consistently after his release from active service, 
he could have reported them at the time of his examination in 
September 1991.  At that time, the Veteran was provided with an 
"affiliation examination."  The examiner explicitly noted that 
the Veteran's spine and lower extremities were normal, and the 
Veteran also indicated in his report of medical history that he 
was not experiencing any swollen or painful joints, trick or 
locked knee, or any recurrent back pain.  The Veteran has not 
provided any credible explanation for his decision to deny 
experiencing a low back or knee disorder at the time of his 
September 1991 examination, or why he would deny such problems 
two years after his active military service, if as claimed he had 
been experiencing such a condition at that time.  Nor has he 
provided any current evidence to show that those records are in 
error.  The Board again notes that these contemporaneous medical 
records were generated with a view towards ascertaining his then-
state of physical and mental fitness, and are of increased 
probative value.  See Rucker v. Brown, 10 Vet. App. at 73; see 
also Curry v. Brown, 7 Vet. App. at 68.  Therefore, the Board 
concludes that the contemporaneous medical evidence outweighs his 
claims of a history of continuity of symptomatology of his knee 
and back pain since service.

Finally, the private treatment records provided by Doctor's Care, 
where they address etiology, also contradict the Veteran's 
statements.  In the first private treatment record after service 
to document complaints of back pain, dated in October 2003, the 
record indicates that the Veteran was experiencing low back pain 
and that he was very obese, implying that this is the causal 
element for the Veteran's low back pain at the time.  In November 
2004, the Veteran was indicated as having experienced a motor 
vehicle accident and experiencing subsequent back and knee pain, 
implying that these problems were due to the accident, with no 
mention of the Veteran's service as a relevant history.  Finally, 
the August 2005 diagnosis of low back strain indicates that this 
is again connected to an automobile accident.  Significantly, 
post-service, the available medical records show the Veteran's 
first relevant treatment in January 2001, more than 10 years 
after the Veteran's discharge from service.  The Federal Circuit 
Court has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
relevant symptoms after service may be a factor for consideration 
in deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Therefore, the Veteran's statements have been inherently not 
credible, and are also contradicted by the medical evidence of 
record.  The Board cannot determine that lay evidence lacks 
credibility solely because it is unaccompanied by contemporaneous 
medical evidence.  Buchanan, 451 F.3d at 1336-37.  The Board may, 
however, consider a lack of contemporaneous medical evidence as 
one factor in determining the credibility of lay evidence.  Id. 
at 1337.  In this case, however, it is not the absence of 
evidence over the years since the Veteran's discharge, but the 
Veteran's history of inconsistent and unreliable statements 
regarding his claimed disabilities that the Board finds 
unpersuasive, and the contradictory medical evidence of record 
that renders the Veteran's statements not credible.  Therefore, 
overall, in-service and post-service medical and lay evidence of 
record does not demonstrate evidence of continuity of any in-
service symptomatology from service.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 496-97.  Nor does the evidence of record 
provide any other competent or credible evidence of a link 
between the Veteran's service and any current low back or knee 
disorders.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claims for service 
connection for low back strain or a bilateral knee disorder in 
the light most favorable to the Veteran, the Board finds that the 
preponderance of the evidence is against service connection for 
either disorder, and there is no reasonable doubt to resolve in 
the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral knee disorder is denied.

Service connection for low back strain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


